DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action.  It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Objections
Claims 2, 18 and 20 are objected to because of the following informalities:
In claim 2, the claim should end with a period;
In claim 18, “an optical element on a surface of the article” includes the second instance of “an optical element” and therefore should be read as “the optical element”;
In claim 20, “the at least two constituent layers” should be read as “at least two constituent layers” in order to avoid lacking antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (2018/0284330, of record).

Regarding claim 1, Parker discloses an article (at least Abstract teaches an object) comprising: an optical element (at least Abstract teaches an optical coating structure; at least Figure 1A and Figure 10B, seven layer stack) on a surface of the article (at least Abstract teaches the optical coating structure is applied to a surface of the object), wherein the optical element has a first minimum percent reflectance in a first wavelength range within the wavelength range of about 380 to 740 nanometers (for exemplary pictorial reference, Figure 10B, wavelength range from 480 to 530 nm), wherein the first wavelength range has a first width of about 10 to 250 nanometers (wavelength range from 480 to 530 nm is 50 nm long), wherein the first minimum percent reflectance is about 50 percent or more (Figure 10B, reflectance at 480 to 530 nm is above 70%), wherein the optical element imparts a structural color that corresponds substantially to the range of first wavelength range (at least [0119, 0212], Table 2).

Regarding claim 2, Parker discloses the article of claim 1, wherein the first wavelength range has a first width of about 10 to 200 nanometers, about 10 to 150 nanometers, about 10 to 120 nanometers, about 10 to 100 nanometers, about 10 to 70 nanometers, about 10 to 65 nanometers, about 10 to 35 nanometers, about 10 to 25 nanometers, or about 10 to 15 nanometers (wavelength range from 480 to 530 nm is 50 nm long).

Regarding claim 3, Parker discloses the article of claim 1, wherein the first minimum percent reflectance is about 70 percent or more.

Regarding claim 4, Parker discloses the article of claim 1, wherein the optical element has a second minimum percent reflectance in a second wavelength range within the wavelength range of about 380 to 740 nanometers (Figure 10B, wavelength range from 545 to 555 nm), wherein the second wavelength range has a second width of about 10 to 250 nanometers (wavelength range from 545 to 555 nm is 10 nm long), wherein the second minimum percent reflectance is about 50 percent or more (Figure 10B, reflectance at 545 to 555 nm is above 50%), where the optical element imparts the structural color that corresponds substantially to the range of the first wavelength value, the second wavelength value, or a combination of both (at least [0119, 0212], Table 2).

Regarding claim 5, Parker discloses the article of claim 4, wherein the structural color corresponds substantially to the hue corresponding to the hue of the first wavelength value, the hue of the second wavelength value, or to the hue of the combination of both (at least [0119, 0212], Table 2).

Regarding claim 6, Parker discloses the article of claim 4, wherein the first wavelength range and the second wavelength range overlap by less than 20 percent or overlap by less than 20 nanometers (the first wavelength range is considered to be from 480 to 530 nm, and the second wavelength range is considered to be from 545 to 555 nm, thus overlapping by 0 nm).

Regarding claim 7, Parker discloses the article of claim 1, wherein the first wavelength range comprises a minimum percent reflectance of about 80 percent for at least a one peak within the wavelength range of 380 to 740 nanometers (Figure 10B, reflectance at 480 to 530 nm is above 70%), wherein the at least one peak has a first width of about 10 to 150 nanometers (wavelength range from 480 to 530 nm is 50 nm long), wherein the optical element imparts the structural color that corresponds substantially to the at least one peak (at least [0119, 0212], Table 2).

Regarding claim 8, Parker discloses the article of claim 7, wherein the at least one peak comprises a first set of peaks (Figure 10B, peaks at 405-415 nm, 440-455 nm, and 500 to 525 nm), wherein each peak of the first set of peaks has a first width of about 10 to 250 nanometers (peaks at 405-415 nm, 440-455 nm, and 500 to 525 nm have widths of 10, 15, and 25 nm respectively), wherein at least one of the peaks of the first set of peaks has a minimum percent reflectance of about 80 percent (Figure 10B, reflectance at 500 to 525 nm is above 80%), wherein the optical element imparts the structural color that corresponds substantially to the first set of peaks (at least [0119, 0212], Table 2).

Regarding claim 9, Parker discloses the article of claim 8, wherein the each peak overlaps another peak by less than 20 percent or overlap by less than 20 nanometers (Figure 10B, peaks at 405-415 nm, 440-455 nm, and 500 to 525 nm overlap by 0 nm).

Regarding claim 10, Parker discloses the article of claim 8, wherein the optical element has a characteristic that upon exposure to white light imparts the structural color that comprises one of: at least one peak or the first set of peaks, as a function of wavelength and percent reflectance (at least Table 1).

Regarding claim 11, Parker discloses the article of claim 1, wherein the structural color is independent of observation angle (at least [0009]).

Regarding claim 12, Parker discloses the article of claim 1, wherein the structural color has a single hue (at least [0119]).

Regarding claim 13, Parker discloses the article of claim 1, wherein at a first observation angle the structural color is a first structural color and at a second observation angle the structural color is a second structural color, wherein the first structural color and the second structural color are the same hue or wherein the first structural color and the second structural color are different hues (at least [0063]).

Regarding claim 14, Parker discloses the article of claim 1, wherein the first wavelength range or at least the one peak have a wavelength spectral width of about 50 nanometers, about 60 nanometers, about 80 nanometers, about 90 nanometers, or about 105 nanometers, within the wavelength range of 380 to 740 nanometers (wavelength range from 480 to 530 nm is 50 nm long).

Regarding claim 15, Parker discloses the article of claim 1, wherein the first wavelength range or at least the one peak have a wavelength of about 380 to about 485 nanometers, about 450 to about 500 nanometers, about 485 to about 565 nanometers, about 500 to about 590 nanometers, about 590 to about 625 nanometers, or about 625 to about 740 nanometers (wavelength range from 480 to 530 nm).

Regarding claim 16, Parker discloses the article of claim 1, wherein the article is a synthetic leather (at least [0189]).

Regarding claim 17, Parker discloses the articles of claim 16, wherein the article is an upper component of an article of footwear (at least [0190]).

Regarding claim 18, Parker discloses a method (at least [0011]), comprising: disposing an optical element (at least Abstract teaches a reflector and profile elements; at least Figure 1A and Figure 10B, seven layer stack) on a surface of an article (at least Abstract teaches an object), the optical element on a surface of the article (at least Abstract teaches the reflector and profile elements are applied to a surface of the object), wherein the optical element has a first minimum percent reflectance in a first wavelength range within the wavelength range of about 380 to 740 nanometers (for exemplary pictorial reference, Figure 10B, wavelength range from 480 to 530 nm), wherein the first wavelength range has a first width of about 10 to 250 nanometers (wavelength range from 480 to 530 nm is 50 nm long), wherein the first minimum percent reflectance is about 50 percent or more (Figure 10B, reflectance at 480 to 530 nm is above 70%), wherein the optical element imparts a structural color that corresponds substantially to the range of first wavelength range (at least [0119, 0212], Table 2).

Regarding claim 19, Parker discloses the method of claim 18, wherein disposing the optical element comprises forming the optical element on a surface of a component (at least Abstract, [0207], profile elements and reflector are deposited on base layer to form an optical coating structure), and then disposing the component with the optical element on a surface of the article (at least Abstract teaches disposing the optical coating structure on the object).

Regarding claim 20, Parker discloses the method of claim 18, wherein disposing the optical element comprises depositing the at least one reflective layer and at least two constituent layers of the optical element using a deposition process (at least [0163, 0180]; at least claim 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872